Citation Nr: 1236551	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction, status post radical prostatectomy.

2.  Entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer, status post radical prostatectomy.

3.  Entitlement to an increased rating, in excess of 30 percent, for adjustment disorder with chronic anxiety (hereinafter psychiatric disability).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to March 1970.  He was awarded the Navy Commendation Medal with combat "V" device, among other decorations.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006, rating decision that granted service connection for residuals of prostate cancer, evaluated as 20 percent disabling, and erectile dysfunction, evaluated as noncompensable; both effective August 1, 2005; from a November 2009, rating decision that denied an increased rating for adjustment disorder with chronic anxiety; and from a and March 2010 rating decision that denied entitlement to TDIU.  These decisions were issued by the Hartford (Newington), Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the initial evaluations for residuals of prostate cancer, and erectile dysfunction were before the Board when they were remanded for further development.  While these issues were in remand status, the Veteran perfected appeals with regard to the denials of an increased rating for the psychiatric disability; and entitlement to TDIU.

In a January 2012 rating decision, the RO increased the rating for residuals of prostate cancer from 20 percent to 40 percent, effective August 1, 2005, (the date of service connection).  As the increase does not represent the maximum rating available, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of a rating in excess of 30 percent for a psychiatric disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on his part is required.



FINDINGS OF FACT

1.  In correspondence received in January 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative wrote that the Veteran was withdrawing the appeal with regard to the issue of entitlement to a compensable rating for erectile dysfunction.

2.  Since the effective date of service connection the residuals of prostate cancer, status post radical prostatectomy, have been manifested by daytime voiding interval less than one hour; and requiring absorbent material which must be changed two to four times per day; prostate cancer has remained in remission with no therapy since 2001.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to a compensable rating for erectile dysfunction. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an initial rating greater than 40 percent for residuals of prostate cancer, status post radical prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal-Erectile dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing before the Board.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal in the matter of entitlement to a compensable rating for erectile dysfunction and it is dismissed.

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for a higher initial rating for residuals of prostate cancer arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained, to the extent possible, records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Moreover, Virtual VA has been reviewed and there are no additional records pertinent to the Veteran's prostate disability.

Additionally, the Veteran was provided adequate VA examinations in January 2006, and August 2011 for his claimed disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected residuals of prostate cancer has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As noted, this appeal was subject to a January 2010 Board remand to obtain private treatment records.  Since the private treatment records have been associated with the claims folder, the record is in compliance with the prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

Laws & Regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's prostate disability is rated under Code 7528.  Under Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

A review of the record shows that the Veteran's prostate cancer has been in remission since at least 2001, when therapeutic treatment ceased.

The Veteran's primary complaints and symptoms consist of voiding dysfunction.  Blood work shows that the Veteran has kidney values within normal limits, and neither treatment records nor VA examination reports indicate the presence of renal dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  The Board observes that the evidence consistently denies obstructed voiding. 

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

For urinary frequency, a 20 percent rating is assignable for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

VA treatment records dated from September 2005 to August 2011 show no specific treatment for residuals of prostate cancer.

Relevant medical evidence consists of two VA examination reports.  At the January 2006 VA examination, the Veteran reported that he urinated every two hours during the day and up to four times per day with occasional leaking; he indicated that his underwear was soiled about three times per week from dribbling, but urine did not soak through to his pants.  He denied the use of any absorbent pads; acute nephritis or urinary tract infections; or the use of an intermittent urinary catheter.  

At the August 2011 VA examination, the examiner indicated that the Veteran was changing absorbent material two to four times during the day with frequency of less than one hour.  The Veteran was reportedly awakening three to four times a night to urinate.  He denied obstructed voiding; or recurrent urinary tract infections.  He did not require an appliance for urination.

There is no evidence of active prostate cancer or need for therapy at any time since the effective date of service connection.  Hence, the disability is rated on the basis of residuals.

The Veteran is in receipt of the highest rating based on urinary frequency.  The examinations show that he does not require the use of an appliance and is not required to change absorbent material more than four times per day.  There is no other evidence that he needs an appliance or changes absorbent material more than four times per day.  Hence, the weight of the evidence is against a finding that the disability meets or approximates the criteria for a rating in excess of 40 percent based on voiding dysfunction.  Laboratory studies have shown no renal dysfunction and there is no other evidence of such dysfunction.  The evidence is therefore also against a higher rating based on renal dysfunction.

Further, there is no basis for assigning an evaluation higher than the present 40 percent rating.  The schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed, the evidence fails to demonstrate that the Veteran has renal dysfunction or obstructed voiding so as to warrant consideration of those rating criteria.  The record fails to reveal any additional functional impairment associated with the Veteran's service-connected residuals of prostate cancer so as to warrant consideration of alternate rating codes.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria contemplate the Veteran's symptomatology, which consists of voiding dysfunction and urinary frequency.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In sum, the weight of the evidence is against the claim.  Reasonable doubt does not arise and the appeal is denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal with regard to the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.

An initial rating in excess of 40 percent for residuals of prostate cancer, status post radical prostatectomy is denied.


REMAND

Regarding the TDIU claim, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  An opinion is needed as to whether the Veteran's service connected disabilities preclude gainful employment.  .

Beginning February 23, 2011, the Veteran was service connected for the following compensable disabilities: residuals of prostate cancer rated as 40 percent disabling, a psychiatric disability rated as 30 percent disabling, type II diabetes mellitus rated as 20 percent disabling, and tinnitus rated as 10 percent disabling.  Service connection was also in effect for erectile dysfunction with such disability evaluated as noncompensable.  His overall combined rating was 70 percent on February 23, 2011.  38 C.F.R. § 4.25.  Prior to that date his combined rating was 60 percent and he did not meet the percentage requirement for TDIU.  38 C.F.R. § 4.16(a) (2011).  

A TDIU can be awarded regardless of the percentage requirements under 38 C.F.R. § 4.16(b) (2011), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran reports that he has been unemployed since December 2009.  Although it was reported that the Veteran voluntarily retired, the Veteran has stated that his service-connected disabilities, namely his psychiatric disability, severely impacted his ability to function at his job.  As the record does not include an opinion on the impact of the Veteran's service connected disabilities on his employability,  additional development as directed below is necessary for the TDIU claim.

A review of the Virtual VA paperless claims processing system shows that VA treatment records from August 2011 through June 2012, have been obtained.  The VA treatment records through July 21, 2011 were considered by the RO in its most recent supplemental statement of the case in January 2012.  These records include relevant evidence pertaining to the psychiatric disability.  A supplemental statement of the case is required.  38 C.F.R. §§ 19.37, 19.38 (2011).

An April 2012 VA treatment note suggests that the psychiatric disability may have increased in severity since the last examination in August 2011.  A new examination is therefore, warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following:

1.  Afford the Veteran a VA examination to assess the current severity of his service connected psychiatric disability.  The examiner should review the claims folder, including relevant records in Virtual VA.

2.  Afford the Veteran an examination to determine whether his service connected disabilities in combination preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

The Veteran's service-connected disabilities are: residuals of prostate cancer rated as 40 percent disabling, a psychiatric disability rated as 30 percent disabling, type II diabetes mellitus rated as 20 percent disabling (since February 23, 2011), and tinnitus rated as 10 percent disabling, erectile dysfunction evaluated as noncompensable.

The claims folder should be made available to the examiner, who should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational experience as a result of his service-connected disabilities.  

The examiner should note that the Veteran's work experience has primarily been as a letter carrier for the postal service; and that he has completed some college.

The examination report must include reasons for all opinions and conclusions reached.

3.  If there remains any period during the appeal when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to the Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

4.  If any benefits sought on appeal are not granted in full, the agency of original jurisdiction should issue a supplemental statement of the case, and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


